Citation Nr: 0311911	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include rhinitis, septal deviation, and an 
undiagnosed illness manifested by dry nostrils.

3.  Entitlement to service connection for enuresis. 

4.  Entitlement to service connection for a right foot 
disability.

5.  The propriety of the initial 10 percent evaluation 
assigned for onychomycosis (formerly characterized as 
bilateral foot fungus).

6.  The propriety of the initial 10 percent evaluation 
assigned for metatarsalgia and bunionectomy of the right foot 
(formerly characterized as a great right toe bunion).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of service connection for a back disorder, enuresis, a 
right foot disability, and an undiagnosed illness manifested 
by dry nostrils.  The RO granted the veteran service 
connection for a right thumb scar, bilateral foot fungus, and 
a right great toe bunion, each evaluated as zero percent 
(non-compensable) and effective from October 3, 1998.  The RO 
also denied the veteran's claim of entitlement to a 
compensable evaluation for multiple non-compensable service 
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324.  

In an October 2001 rating decision, the RO re-characterized 
the veteran's service connected bilateral foot fungus as 
onychomycosis, and re-characterized his service-connected 
right great toe bunion as metatarsalgia and bunionectomy of 
the right foot, and assigned a 10 percent rating for each of 
the service-connected disabilities, effective from October 3, 
1998.  In that same rating action, the RO awarded the veteran 
a temporary total rating pursuant to 38 C.F.R. § 4.30 (based 
on a period of convalescence from February 19, 1999, to March 
31, 1999) for the metatarsalgia and bunionectomy of the right 
foot, with the 10 percent rating restored on the date (April 
1, 1999) following the termination of the temporary total 
rating.  

In April 2002, the Board entered a decision that denied the 
veteran's claim for a compensable rating for a right thumb 
scar.  The Board also explained that in light of the 
compensable ratings assigned for the veteran's service-
connected disabilities of the feet, his claim for 
compensation benefits under the provisions of 38 C.F.R. 
§ 3.324 was no longer in appellate status; and that the Board 
was undertaking additional development on the other issues 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2).

In addition, the Board observes that the statements made by a 
VA examiner in the May 2003 VA skin examination report 
appears to reasonable raise the issue of entitlement to 
service connection for a pincer nail deformity.  As this 
issue has not been developed for appellate review and is not 
intertwined with the issues on appeal, it is referred to the 
RO for appropriate action.


REMAND

The veteran, by and through his representative, contends that 
the veteran's current back disorder, enuresis, and 
respiratory problems, were either caused by military service 
or, if preexisted military service, were aggravated by 
military service.  In addition, the veteran contends that his 
service-connected disabilities of the feet have become worse 
over time and are manifested by increased symptoms including 
pain, which warrant a higher rating for each of the 
disability.  Further, the veteran contends that his service-
connected disabilities of the feet interfere with his school 
and work.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in April 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file VA treatment 
records, a statement from the veteran along with VA treatment 
records and correspondence between the veteran and other 
parties, and May 2003 VA examination reports that included 
medical opinions as to origins or etiology of the veteran's 
claimed disabilities as well as the current severity of the 
veteran's service connected disorders.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA, has obtained 
additional VA treatment records, has obtained VA medical 
examination reports, and the veteran has filed additional 
pleadings and evidence with the Board, in light of the 
Federal Circuits' decision, the case must be remanded.

Further, the Board notes that during the pendency of the 
appeal the regulations pertaining to skin disorders were 
revised, effective August 30, 2002.  67 Fed. Reg. No. 58448 
(Sept. 16, 2002) (effective).  Where, as here, the law or 
regulations changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, supra.  As such, on remand, the RO 
should advise the veteran of the revised rating criteria.

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, insuring that the veteran is provided adequate 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2002) and obtaining a medical 
examinations of the veteran to obtain medical opinion 
evidence as to the origins or etiology of claimed 
disabilities as well contemporaneous medical opinion evidence 
as to the current severity of his service connected skin 
disorder under both the new and old rating criteria as 
required by 38 C.F.R. § 5103A(d) and Karnas v. Derwinski, 
supra. 

As to the medical examinations, the Board notes that, while 
the veteran was provided VA examinations in May 2003, those 
examination reports did not include adequate responses to the 
specific questions requested by the Board in an April 2002 
memorandum.  Therefore, on remand, the veteran must be 
provided VA examinations to satisfy 38 C.F.R. § 5103A(d). 

In view of the above, the appeal is REMANDED to the RO for 
the following actions:
1.  The RO should provide the veteran 
with a copy of the criteria contained in 
the former and revised 38 C.F.R. § 4.118.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since 1998 for his disorders.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

4.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examinations by appropriate 
examiners.  The examiners, prior to 
conducting the examinations of the 
veteran, should review the claims' 
folder.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

I.  As to the service connection 
claims, the examiners should elicit 
from the veteran a detailed history 
regarding the onset and progression 
of relevant symptoms.  

II.  As to the claim of service 
connection for a back disorder, the 
reviewing physician is asked to 
answer the following questions: 
i.  What are the diagnoses for the 
veteran's current back disorders?
ii.  Whether any back disorder, 
including scoliosis and back strain, 
existed prior to the veteran's 
entrance into military service or 
whether any such disorder was 
coincident with his military 
service?  If the answer is "yes" 
to either part of this question, 
what is the diagnosis or diagnoses?
iii.  If a back disorder is found to 
have existed prior to service, 
whether the disorder increased in 
severity during service?  In 
offering this assessment, the 
reviewing physician is asked to 
specifically comment on whether the 
veteran sustained temporary or 
intermittent back problems during 
service; or whether there was a 
permanent worsening of the 
underlying pathology of the back 
disorder during service, resulting 
in any current disability, to 
include back strain?
iv.  If the back disorder is found 
to have increased in severity during 
service, whether such increase was 
due to the natural progression of 
the disorder?
v.  Alternatively, (a) whether any 
currently diagnosed back disorder, 
to specifically include back strain, 
had its onset during military 
service?  (b) Was such a back 
disorder, to specifically include 
back strain, caused by any incident 
or event that occurred during 
military service?

Note:  In answering the above 
questions, the reviewing physician 
is asked to comment on the July and 
August 1998 service medical records 
that showed complaints, diagnoses, 
or treatment for mechanical low back 
pain as well as the August 1998 in-
service neurological examination 
that noted that the veteran had a 
pre-service history of scoliosis and 
included the opinion that current 
back pain was aggravated by his 
military service.

III.  As to the claim of service 
connection for a respiratory 
disorder, to include rhinitis, 
septal deviation, and an undiagnosed 
illness manifested by dry nostrils, 
the reviewing physician is asked to 
answer the following questions: 
i.  What are the diagnoses for the 
veteran's current respiratory 
disorders?
ii.  Whether any respiratory 
disorder, including rhinitis and 
septal deviation, existed prior to 
the veteran's entrance into military 
service or whether any such disorder 
was coincident with his military 
service?  If the answer is "yes" 
to either part of this question, 
what is the diagnosis or diagnoses?
iii.  If rhinitis or septal 
deviation is found to have existed 
prior to service, whether the 
disorder increased in severity 
during service?  In offering this 
assessment, the reviewing physician 
is asked to specifically comment on 
whether the veteran sustained 
temporary or intermittent 
respiratory problems during service; 
or whether there was a permanent 
worsening of the underlying 
pathology of the respiratory 
disorder during service, resulting 
in any current disability, to 
include rhinitis and septal 
deviation?
iv.  If any respiratory disorder is 
found to have increased in severity 
during service, whether such 
increase was due to the natural 
progression of the disorder?
v.  Alternatively, (a) whether any 
currently diagnosed respiratory 
disorder, to specifically include 
rhinitis and septal deviation, had 
its onset during military service?  
(b) Was such a respiratory disorder, 
to specifically include rhinitis and 
septal deviation, caused by any 
incident or event that occurred 
during military service?

IV.  As to the claim of service 
connection for enuresis, the 
reviewing physician is asked to 
answer the following questions: 
i.  Does the veteran have a current 
diagnosis of enuresis?
ii.  Did enuresis exist prior to the 
veteran's entrance into military 
service or whether any such disorder 
was coincident with his military 
service? 
iii.  If enuresis is found to have 
existed prior to service, whether 
the disorder increased in severity 
during service?  In offering this 
assessment, the reviewing physician 
is asked to specifically comment on 
whether the veteran sustained 
temporary or intermittent enuresis 
with activity during service; or 
whether there was a permanent 
worsening of the enuresis during 
service, resulting in any current 
disability, to include enuresis?
iv.  If the enuresis is found to 
have increased in severity during 
service, whether such increase was 
due to the natural progression of 
the disorder?
v.  Alternatively, (a) whether any 
currently diagnosed enuresis had its 
onset during military service?  (b) 
Was such enuresis caused by any 
incident or event that occurred 
during military service?

Note:  In answering the above 
questions, the reviewing physician 
is asked to comment on the July and 
August 1998 service medical records 
that showed complaints, diagnoses, 
or treatment for enuresis.

V.  As to the claim of service 
connection for a right foot 
disability, the reviewing physician 
is asked to answer the following 
questions: 
i.  What are the diagnoses for the 
veteran's current right foot 
disorders?
ii.  Does any currently diagnosed 
right foot disorders have its onset 
during military service?  

Note:  In answering the above 
questions, the reviewing physician 
is asked to comment on the in-
service diagnosis of a "strain" (see 
service medical record dated in 
August 1998) and the post-service VA 
treatment records that reported that 
the pain was probably caused by a 
congenital pes plano valgus 
deformity.  

VI.  As to the claim for a higher 
evaluation for service-connected 
onychomycosis of the feet, the VA 
examiner should be asked to say 
whether the onychomycosis: (a) 
affects 20 to 40 percent of the 
entire body; (b) affects 20 to 40 
percent of the exposed areas; (c) 
affects more than 40 percent of the 
entire body; or (d) affects more 
than 40 percent of the exposed 
areas; whether the onychomycosis: 
(a) require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the past 12-
month period; or (b) require 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period; and/or 
whether the onychomycosis covers an 
area of 144 square inches (929 sq. 
cm) or greater.

VII.  As to the claim for a higher 
evaluation for service connected 
metatarsalgia and bunionectomy, the 
VA examiner is asked to say whether 
the disability is manifested by 
adverse symptomatology that equates 
to either moderate, moderately 
severe, or severe injury to the 
foot.

VIII.  As to the service connection 
claims, if the veteran does not have 
any of the claimed disabilities, 
there was no aggravation by military 
service, or there is no relationship 
to military service, the examiners 
should expressly say so and provide 
detailed reasons for such opinions.  

IX.  A legible report of 
examinations must be associated with 
the record and must include all 
examinations findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Given the argument made by the 
veteran, the RO should consider whether 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are met, if they 
are, and take appropriate actions.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claims in 
light of the evidence received since the 
October 2001 supplemental statement of 
the case.  In doing so, the RO is asked 
to consider both the old and new criteria 
for rating skin disabilities.  If any of 
the determinations remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on these claims, 
to include all pertinent evidence 
received since the October 2001 
Supplemental Statement of the Case, the 
applicable law and regulations governing 
an increased rating for the disabilities 
in question, and a discussion of whether 
the veteran's increased rating claims met 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


